Fred Alger Management, Inc. (FAM) Fred Alger & Company, Incorporated (FAC) Code of Ethics Effective as of June 1, 2016 Page 1 of 12 Table of Contents OVERVIEW 3 Purpose and Construction 3 Definitions 3 GENERAL PRINCIPLES OF CONDUCT 5 PERSONAL SECURITIES TRANSACTIONS 6 Brokerage Accounts 6 Securities Not Held in a Brokerage Account 6 Private Placements 6 Prohibited Personal Securities Transactions 7 Pre-Clearance 7 Considerations for Approval of Personal Securities Transactions 7 Exceptions 8 REPORTING REQUIREMENTS 9 Brokerage Accounts 9 Securities Not Held in a Brokerage Account 9 Personal Securities Transactions 9 Discretionary Account 9 Private Placements 10 Current Directorships 10 Outside Activities 10 CONFIDENTIALITY 10 SANCTIONS 10 ADMINISTRATION OF THE CODE 11 Responsibilities of the Chief Compliance Officer 11 Maintenance of Records 11 Page 2 of 12 OVERVIEW Purpose and Construction This Code of Ethics (the Code) is adopted by Fred Alger Management, Inc. (FAM), Fred Alger & Company, Incorporated (FAC) (collectively, Alger) , and each investment company for which FAM serves as investment adviser (ea ch a Fund and collectively the Alger Funds) in accordance with Rule 17j-1 under the Investment Company Act of 1940, as amended and Rule 204A- 1 under the Investment Advisers Act of 1940 (Advisers Act), as amended. The Codes intent is to protect the fiduciary princ iples that govern the conduct of FAM and FAC (collectively with their affiliates Alger) . Moreover, the purpose of the Code is to ensure that all activities be in full compliance with the Federal securities laws as well as all other laws and regulations that apply to Algers businesses. For purposes of this Code, the Federal securities laws include (i) the Securities Act of 1933, the Securities Exchange Act of 1934, the Sarbanes- Oxley Act of 2002, the Investment Company Act of 1940, the Advisers Act and Title V of the Gramm-Leach-Bliley Act and any rules adopted by the Securities and Exchange Commission (SEC) under any of the foregoing statutes, and (ii) the Bank Secrecy Act (as it applies to Alger and any investment companies (public or private) advised by it) and any rules adopted thereunder by the SEC or the Department of the Treasury. If you have reason to believe that certain acts, actions, or practices engaged in by an Alger employee would constitute a violation of Federal or state securities laws to which Alger is subject or would violate Algers policies or procedures inclusive of the Code , you must report it to a member of the Compliance or Legal Departments. All Access Persons (as defined below) are responsible, for, and have agreed as a requirement of their employment, to review, be familiar with, and comply with the Code. Any questions with respect to the Code should be directed to the Chief Compliance Officer (CCO) of FAM, FAC, and/or the Funds. Definitions Access Person - An employee of any Alger entity, including full-time consultants or contractors, and long-term temporary workers on more than a six (6) month assignment. Analyst - A person employed by FAM as a Senior Analyst, Analyst, Associate Analyst, Research Associate or in a comparable position whose function relates to providing information, advice or recommendations to one or more Portfolio Managers. Beneficial Owner - A person is considered to be the Beneficial Owner of the following securities (which may be held in a Brokerage Account or otherwise): · securities held in the persons own name; · securities held with another in joint tenancy, community property or other joint ownership; Page 3 of 12 · securities held by a bank or broker as nominee or custodian on behalf of an Access Person or pledged as collateral for a loan; · securities held by members of the Access P ersons immediate family sharing the same household (immediate family means any child, stepc hild, grandchild, parent, stepparent, grandparent, spouse, domestic partner, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, including adoptive relationships); · securities held by a relative of an Access Person not residing in the persons home if the Access Person is a custodian, guardian, or otherwise has controlling influence over the purchase, sale or voting of such securities; · securities held by a trust of which the Access Person is a beneficiary and has or shares the power to make purchase or sale decisions; · securities held by a trust for which the Access Person serves as a trustee and in which the person has a pecuniary interest (including pecuniary interests by virtue of performance fees or by virtu e of holdings by the persons immediate family); · securities held by a general partnership or limited partnership in which the Access Person is a general partner; or · securities held by a corporation in which the Access Person has a control position or in which the Access Person has or shares investment control over the portfolio securities (other than a registered investment company). Brokerage Account - An account which is an arrangement between an Access Person (or account over which the Access Person has a beneficial interest) and a licensed brokerage firm that allows the Access Person to deposit funds with the firm and place investment orders for securities through the brokerage firm , which then carries out the transactions on the Access Persons behalf. Client - Any person, entity or investment vehicle to which any Alger entity provides investment advisory or other services. Fund Trustee - A Fund trustee who is not an Officer, Director, or employee of FAM or FAC. · Fund Trustees are only subject to the Code to the extent that a trustee knows, or, in the ordinary course of fulfilling his/her duties as a trustee of a Fund, should know that during the fifteen (15) day period immediately before or after the date of the transaction in a Security by the trustee, a Fund has purchased or sold the Security or such purchase or sale by a Fund was considered by the Fund or FAM. In such case, the Fund Trustee should seek pre-clearance for the transaction with the CCO. Portfolio Manager - A FAM employee with the responsibility, authority, and ability to make investment decisions with respect to a Client. Personal Security Transaction - A transaction in any Security in which an Access Person is or will become a Beneficial Owner. Page 4 of 12 Private Placement - A Private Placement is a passive investment, in any securities of issuing entities that is exempt from registration under the Securities Act of 1933 pursuant to Section 4(a)(2) or Section 4(a)(5) or pursuant to Rule 504, Rule 505, or Rule 506 under, the Securities Act of 1933, as amended. Security - Any note, stock, treasury stock, security future, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral- trust certificate, pre-organization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security (including a certificate of deposit), or on any group or index of securities (including any interest therein or based on the value thereof), or relating to foreign currency, or, in general, any interest or instrument commonly known as a security or any certificate of interest or participation in, temporary or interim certificate of participation for, guarantee of, or warrant or right to subscribe or to purchase, any of the foregoing. Trader - Any person employed by FAM and/or FAC who is responsible for placing trades on behalf of Clients. GENERAL PRINCIPLES OF CONDUCT An Access Person shall: · act in the best interests of Clients; · not consider their personal financial (or any other personal) situation in connection with transactions for any Client; · conduct themselves in a manner intended to avoid any actual, potential or perceived conflict of interest; · not abuse their position of trust and responsibility; · not take inappropriate advantage of their position in relationship to Clients; · not divulge to any person any information regarding transactions for any Client, except in the performance of their duties; · not transact in any securities that are restricted from purchase or sale by any Alger entity; · not utilize an excess amount of their time, in the judgment of the CCO, for Personal Securities Transactions or allow such transactions to otherwise interfere with their ability to fulfill their responsibilities. In consideration of these General Principles of Conduct, an Access Person may not recommend a transaction in any Security for any Client unless they have first disclosed to the compliance department their interest in such Security (or, if relevant, the issuer of such Security), including without limitation: · direct or indirect Beneficial Ownership of any Security; · any position with the issuer of such Security or its affiliates; Page 5 of 12 · any current or proposed business relationship with issuer of such Security, its affiliates, or any party which has a significant interest in the Security or its issuer; or · any ownership interest in a Security acquired through a Private Placement, where transactions in securities of the same issuer are now being considered for any Client. In such case, the decision to invest in the Securities of such an issuer on behalf of the Client shall be subject to the review and approval of the CCO. In furtherance of these principles, an Access Person must · obtain prior written authorization of the CCO to serve on the board of directors (or trustees) of any company. Such authorization will be based on a determination that the board service would be consistent with the interests of the Funds and their shareholders or would otherwise not conflict with FAMs ability to provide services to its Clients. · disclose all business, investment, or charity-related outside activities regardless of their nature or scope (e.g. additional employment, volunteer work, investment in real estate). · obtain prior written authorization of the CCO for any Private Placement investments. PERSONAL SECURITIES TRANSACTIONS Brokerage Accounts No Access Person shall open or maintain a Brokerage Account that can hold Securities in which they have a Beneficial Interest without the express prior written approval of the Compliance Department. An Access Person must report to the Compliance Department all Brokerage Account(s) in which the Access Person has a Beneficial Interest, the name of the broker-dealer or bank with whom the account was established and the date the account was established. An Access Person is responsible for ensuring that the Compliance Department receives duplicate copies of all confirmations and account statements prior to trading in any Brokerage Account. Securities Not Held in a Brokerage Account If an Access Person holds a Security in certificate or other form (and not in a Brokerage Account), the Access Person shall provide the name of the Security (or Securities), the quantity held, and the date the Security was acquired. This includes any 401(k) plans from prior employment that allow the participant to hold individual security and not just mutual funds. Private Placements As noted above, an Access Person shall not make an investment in a Private Placement without the express prior written approval of the CCO. Page 6 of 12 Prohibited Personal Securities Transactions An Access Person may not: · acquire any Security in an initial public offering; · engage in short
